                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:19CR102
                                            )
      vs.                                   )
                                            )                   ORDER
KIA LATRICE BOOKER and                      )
CHYNEICE RICHIE,                            )
                                            )
                    Defendants.             )


      This matter is before the court on the defendant, Kia Latrice Booker’s Motion to
Continue Trial [63]. Counsel needs additional time to finalize plea negotiations and
complete the plea paperwork. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [63] is granted, as follows:

      1. The jury trial, for both defendants, now set for May 25, 2021, is continued to
         August 30, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and August 30, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: May 12, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
